UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-32628 STORM CAT ENERGY CORPORATION (Exact name of registrant as specified in its charter) British Columbia 06-1762942 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1125 17th Street, Suite 2310 Denver, Colorado 80202 (Address of principal executive offices) (Zip Code) (registrant’s telephone number, including area code): (303) 991-5070 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): oLarge accelerated filerxAccelerated fileroNon-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesxNo Indicate the number of shares outstanding of each of the issuer’s classes of common shares, as of the latest practicable date: As of August 5, 2007, there were 81,004,820 common shares outstanding. Table of Contents Table of Contents TABLE OF CONTENTS PART I—FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 35 PART II - OTHER INFORMATION Item 1.Legal Proceedings 36 Item 1A. Risk Factors 36 Item 4.Submission of Matters to a Vote of Security Holders 36 Item 6. Exhibits 38 Certification of CEO Pursuant to Section 302 41 Certification of CFO Pursuant to Section 302 42 Certification of CEO Pursuant to 18 U.S.C. Section 1350 43 Certification of CFO Pursuant to 18 U.S.C. Section 1350 44 - 2 - Table of Contents PART I—FINANCIAL INFORMATION Item 1. Financial Statements STORM CAT ENERGY CORPORATION INDEX TO FINANCIAL STATEMENTS Consolidated Balance Sheets as of June 30, 2007 and December 31, 2006 4 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2007 and 2006 5 Consolidated Statements of Stockholders’ Equity and Comprehensive Loss for the Six Months Ended June 30, 2007 6 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2007 and 2006 7 Condensed Notes to Consolidated Financial Statements 8 - 3 - Table of Contents STORM CAT ENERGY CORPORATION CONSOLIDATED BALANCE SHEETS (stated in U.S. Dollars and in thousands, except share amounts) June 30, December 31, 2007 2006 (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ 1,015 $ 5,299 Accounts receivable: Joint interest billing 2,790 1,932 Revenue receivable 1,037 2,121 Fair value of derivative instruments - current 2,403 2,670 Prepaid costs and other current assets 2,148 1,445 Total Current Assets 9,393 13,467 PROPERTY AND EQUIPMENT (Full Cost Method), at cost: Oil and gas properties: Unproved properties 69,918 54,873 Proved properties, net of impairments 55,526 46,446 Less accumulated depreciation, depletion, amortization and accretion (8,051 ) (4,764 ) Oil and gas properties, net 117,393 96,555 Fixed assets 1,117 1,057 Accumulated depreciation (555 ) (408 ) Total other property, net 562 649 Total property and equipment, net 117,955 97,204 Restricted investments 526 511 Debt issuance costs 3,551 0 Fair value of derivative instruments - long term 782 Total Non-Current Assets 4,077 1,293 Total Assets $ 131,425 $ 111,964 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ 759 $ 7,302 Revenue payable 1,193 2,063 Accrued and other liabilities 4,764 10,011 Flow-through shares liability 15 1,233 Notes payable - current 0 7,500 Interest payable 429 952 Total Current Liabilities 7,160 29,061 Asset retirement obligation 1,721 1,871 Fair value of derivative instruments - long term 313 0 Bank debt - long term 13,219 19,350 Series A & B Convertible Notes 50,195 0 Total Non-Current Liabilities 65,448 21,221 Total Liabilities 72,608 50,282 Commitments and contingencies - - STOCKHOLDERS' EQUITY: Common Stock, without par value, unlimited common shares authorized, issued and outstanding:81,004,820 at March 31, 2007 and 80,429,820 at December 31, 2006 69,759 69,518 Contributed surplus 6,137 4,910 Accumulated other comprehensive income 5,483 3,877 Accumulated deficit (22,562 ) (16,623 ) Total Stockholders' Equity 58,817 61,682 Total Liabilities and Stockholders' Equity $ 131,425 $ 111,964 The accompanying notes are an integral part of these financial statements. - 4 - Table of Contents STORM CAT ENERGY CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (stated in U.S. Dollars and in thousands, except share amounts) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 NATURAL GAS REVENUE $ 3,668 $ 1,599 $ 7,580 $ 2,878 OPERATING COSTS: Gathering and transportation 398 280 958 563 Operating expenses 1,256 774 2,159 1,350 General and administrative 3,491 1,159 6,152 2,577 Depreciation, depletion, amortization andaccretion 1,879 698 3,513 1,201 Total Operating Costs 7,024 2,911 12,782 5,691 Operating loss (3,356 ) (1,312 ) (5,202 ) (2,813 ) OTHER EXPENSE (INCOME): Interest expense 1,519 2,148 Interest and other miscellaneous income (101 ) (139 ) (133 ) (334 ) Loss on foreign exchange 11 11 Total Other Expense (Income) 1,418 (128 ) 2,015 (323 ) Net loss before taxes (4,774 ) (1,184 ) (7,217 ) (2,490 ) Recovery of future income tax asset from flow-through shares (182 ) (1,278 ) NET LOSS $ (4,592 ) $ (1,184 ) $ (5,939 ) $ (2,490 ) Basic and diluted loss per share $ (0.06 ) $ (0.02 ) $ (0.07 ) $ (0.04 ) Weighted average number of shares outstanding 81,045,122 66,504,095 80,816,505 66,145,091 The accompanying notes are an integral part of these financial statements. - 5 - Table of Contents STORM CAT ENERGY CORPORATION CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE LOSS FOR THE PERIOD ENDED JUNE 30, 2007 (Unaudited) (stated in U.S. Dollars and in thousands, except share amounts) Common Stock Share Contributed Other Comprehensive Accumulated Total Shareholders' Shares Amount Subscription Surplus Income Deficit Equity BALANCE AT DECEMBER 31, 2006 80,429,820 $69,489 $29 $4,910 $3,877 ($16,623) $61,682 Issuance of shares for cash: -pursuant to stock options exercised 500,000 169 169 -pursuant to RSUs vested 75,000 79 79 Stock issuance costs (7) (7) Stock-based compensation 1,227 1,227 Comprehensive loss: Net loss (5,939) (5,939) Change in fair value of derivatives (1,360) (1,360) Foreign currency translation 2,966 2,966 Total comprehensive loss ($4,333) BALANCE AT JUNE 30, 2007 81,004,820 $69,730 $29 $6,137 $5,483 ($22,562) $58,817 The accompanying notes are an integral part of these financial statements. - 6 - Table of Contents STORM CAT ENERGY CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (stated in U.S. Dollars and in thousands) For the Six Months Ended June 30, June 30, 2007 2006 Cash flows from operating activities: Net loss (5,939 ) (2,490 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Recovery of future income tax asset from flow-through shares (1,252 ) Stock-based compensation 1,161 1,441 Depreciation, depletion, amortization and accretion 3,521 1,201 Gain on disposition of properties 185 Changes in operating assets and liabilities: Accounts receivable (761 ) (144 ) Prepaid costs and other current assets 381 204 Accounts payable (2,674 ) (1,342 ) Accrued and other current liabilities (1,461 ) 2,719 Net cash provided by (used in) operating activities (7,024 ) 1,774 Cash flows from investing activities: Restricted investments (8 ) (258 ) Capital expenditures - oil and gas properties (32,386 ) (21,616 ) Other capital expenditures (23 ) (118 ) Net cashused in investing activities (32,417 ) (21,992 ) Cash flows from financing activities: Issuance of common shares for cash 914 2,093 Debt issuance costs (3,556 ) Repayment ofbank debt (13,278 ) Proceeds from Series A & B Convertible Notes 50,194 Net cash provided by financing activities 34,274 2,093 Effect of exchange rate changes on cash 883 958 Net decrease in cash and cash equivalents (4,284 ) (17,167 ) Cash and cash equivalents at beginning of period 5,299 29,502 Cash and cash equivalents at end of period $ 1,015 $ 12,335 Supplemental disclosure of noncash investing and financing activities: Cash paid for interest $ 2,449 $ - The accompanying notes are an integral part of these financial statements. - 7 - Table of Contents STORM CAT ENERGY CORPORATION NOTES
